Howell, J.,
dissenting. In my opinion the decision in this cáse1 is'indirect conflict with the jurisprudence on this subject, as now settled, to *206the effect that a contract for the price or value of a slave cannot be enforced, and that no warranty in such contracts exists.
If the price cannot be recovered of the vendee, the vendor cannot be compelled to return the price or any part received by him.
The two actions rest upon the same principle, and neither can be maintained.
I think plaintiff’s demand, which rests upon the right of warranty, should be dismissed.